Name: COMMISSION REGULATION (EC) No 183/98 of 23 January 1998 establishing the quantity of certain pigmeat products available for the second quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part
 Type: Regulation
 Subject Matter: animal product;  international trade;  European construction;  Europe
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 19/5724. 1. 98 COMMISSION REGULATION (EC) No 183/98 of 23 January 1998 establishing the quantity of certain pigmeat products available for the second quarter of 1998 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the application in the pigmeat sector of the arrange- ments provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regula- tion (EC) No 691/97 (2), and in particular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities available, the quantities carried forward from the period 1 January to 31 March 1998 should be added to the quant- ities available for the period 1 April to 30 June 1998, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 April to 30 June 1998 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 233, 30. 9. 1995, p. 45. (2) OJ L 102, 19. 4. 1997, p. 12. ¬ ¬EN Official Journal of the European CommunitiesL 19/58 24. 1. 98 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1998 18 1 100 19 1 100 20 220 21 1 100 22 550